Citation Nr: 0504565	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  94-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for penis disability, 
including penile deformity and impotence, claimed as 
secondary to residuals of a ventral meatotomy.

2. Entitlement to service connection for epididymitis, 
including as secondary to residuals of a ventral meatotomy.

3.  Entitlement to service connection for residuals of left 
testicle excision, including as secondary to residuals of a 
ventral meatotomy.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

5.  Entitlement to a compensable rating for residuals of a 
ventral meatotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 1992 
rating decision of the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1995, the 
veteran testified at a Travel Board hearing before the 
undersigned in Cleveland, Ohio.  In May 1999 another Veterans 
Law Judge remanded the case to schedule the veteran for a 
Travel Board hearing.  He did not report for such hearing, 
scheduled for August 1999.  In December 1999, the Board 
remanded the case, again, for additional development of the 
evidence.  The case is now under the jurisdiction of the 
Atlanta, Georgia RO.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's claimed 
penis disabilities, Peyronie's disease and impotence, are 
related to his active service or to his service-connected 
meatotomy residuals.

2.  A history of recurring epididymitis since the age of 13 
was noted in a December 1971 service medical record, and the 
veteran does not dispute that such disability preexisted 
service.  
3.  A chronic increase in severity of preexisting recurring 
epididymitis during the veteran's active service is not 
shown; any current epididymitis is not shown to be related to 
the veteran's service-connected meatotomy residuals.

4.  There is no competent evidence that the veteran's left 
testicle excision (removal) was related to his active service 
or to his service-connected meatotomy residuals.

5.  An unappealed rating decision in November 1976 affirmed a 
prior denial of service connection for a low back disorder 
based essentially on a finding that such disability was not 
shown.

6.  Evidence received since the November 1976 rating decision 
does not tend to show that the veteran has a low back 
disorder which was incurred or aggravated in service; does 
not bear directly and substantially upon the matter of 
service connection for a lumbar spine disorder; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

7.  The criteria for rating ventral meatotomy residuals were 
revised by a liberalizing change which became effective in 
February 1994.

8.  The veteran testified on August 25, 1995 that he needed 
to void "about" 4 to 5 times each during the day and the 
night; this testimony was corroborated by subsequent VA 
medical evidence.  


CONCLUSIONS OF LAW

1.  Service connection for disability of the penis, including 
deformity and impotence, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).

2.  The presumption of soundness on entry in service is 
rebutted for recurring epididymitis; a preponderance of the 
evidence is against a finding that preexisting recurring 
epididymitis was aggravated by service; and service 
connection for epididymitis is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.310 (2004).

3.  Service connection for residuals of excision of the left 
testicle is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

4.  Evidence received since a November 1976 rating decision 
denying service connection for a low back disorder is not new 
and material, and such claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

5.  A compensable rating for residuals of a ventral meatotomy 
is not warranted from prior to August 25, 1995; however, a 
"staged" 20 percent rating is warranted from that date.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Code (Code) 7518 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Notably, the duty 
to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
in a claim to reopen until the previously denied claim has 
been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
[Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, the new 
definition applies only to claims to reopen filed on or after 
August 29, 2001, and does not apply in the instant petition 
to reopen.]  
Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why his 
claims (including service connection and service 
connection/new and material evidence) were denied in the July 
1992 rating decision and in an August 1993 statement of the 
case (SOC).  In these communications he was also informed why 
a noncompensable rating was assigned for the ventral 
meatotomy residuals.  A February 2003 letter (after the 
decision appealed; the VCAA notice here did not precede the 
decision on appeal, as such notice obviously was not possible 
prior to enactment of the VCAA), in addition to specifically 
mentioning "VCAA," informed the veteran what evidence was 
needed to establish his claims, and of his and VA's 
respective responsibilities in claims development.  A later 
letter of September 2003 included similar notice.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  Significantly, in November 2003 he 
advised VA that he had no additional evidence to submit.  He 
is not prejudiced by any notice timing defect.

As to notice content (and specifically that he should submit 
everything pertinent), a July 2004 supplemental SOC (SSOC) 
advised the veteran what type of evidence was needed to 
establish his claims (and by inference what the veteran 
should submit).  The SSOC, at page four, notified the veteran 
that he should "provide any evidence in [his] possession 
that pertains to the claim[s]."  The SSOC also advised the 
veteran of the current provisions of 38 C.F.R. § 3.156, 
relating to "new and material" claims.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  He has been afforded several VA 
examinations for the claimed disorders.  He has not 
identified any pertinent records outstanding.  The veteran 
has also been notified of recent regulatory changes 
(discussed below) regarding the rating for meatotomy 
residuals.  See April 2004 SSOC.  VA's duties to assist, 
including those mandated by the VCAA, are met.



Factual Basis

Service medical records reveal that on December 1970 service 
entry examination the veteran provided a history of back 
strain.  An October 1971 consultation report shows complaints 
of right scrotum swelling.  A December 1971 narrative summary 
shows that the veteran had a history of epididymitis since 
the age of 13, and that he had complained of back pain for 
the preceding four weeks.  He was admitted for management of 
pyuria and bacteriuria.  A ventral meatotomy was performed, 
with the veteran's urinary stream improved remarkably 
together with his back pain and dysuria.  On May 1972 service 
discharge examination clinical evaluation of the veteran 
(including his urologic and musculoskeletal states) was 
normal.  

A January 1976 VA Medical Certificate and History report 
shows that the veteran requested a back brace, due to back 
pain in the cervical to the lumbar spine region.  He reported 
that he was involved in an automobile accident in September 
1975.  A January 1976 VA X-ray report shows normal lumbar 
spine findings.

A January 1976 VA consultation sheet shows that the veteran 
complained of dysuria and provided a history of specific 
urethritis since the age of 17.  

A March 1976 VA Certificate of Attending Physician shows a 
diagnosis of severe back sprain.

An August 1976 VA orthopedic examination report shows that 
the veteran gave a history of injuring his back in service.  
The diagnoses include a diagnosis of residuals of old injury 
to the lower back with psychophysiological overlay.  No 
urinary or urological problem was found.  

A rating decision in October 1976 denied service connection 
for low back pain.  The RO found that the veteran gave a 
history of back treatment prior to service, that he was seen 
for back pain complaints in service which were related to a 
urinary disorder, and that he was not treated for a back 
disorder in service.  Essentially, the RO determined that a 
low back disorder was not shown.  A November 1976 rating 
decision affirmed the October 1976 decision following review 
of additional evidence.  The veteran did not appeal those two 
decisions.

A July 1980 private medical record shows normal cystoscopy 
findings.  

A January 1987 VA consultation sheet shows that the veteran 
complained of left testicular pain.  Chronic acute left 
epididymitis was diagnosed.  

An October 1988 VA medical record report shows that the 
veteran underwent exploration of the scrotum with left 
epididymectomy and right vasectomy.

The veteran sought to reopen his claim for a back disorder in 
December 1991.  See VA Form 21-526.

On October 1993 VA urology examination, findings included 
absent left epididymis and atrophied left testicle.  The 
veteran indicated that he voided well.  He also complained of 
chronic low back pain; a back disorder was not diagnosed.  
Erectile dysfunction and questionable incomplete bladder 
emptying were diagnosed.  

On March 1994 VA general medical examination the veteran 
provided a history of epididymal problems starting as a child 
in the eight grade.  He complained of back and left scrotal 
pain.  He added that he urinated okay, with some urinary 
retention.  Examination showed that the left testicle had 
been removed.  Residuals of the meatotomy appeared absent.  
The diagnoses included post surgical meatotomy (1971) and 
left orchiectomy (1988).  

A January 1995 VA consultation sheet notes a diagnosis of low 
back pain, questionable etiology.

At his August 25, 1995 hearing before the undersigned the 
veteran reported urinary flow-related problems, including 
leakage.  He testified that he needed to use the bathroom 
about 4 to 5 times both during the day and the night.  He 
added he wore undergarments ("pad") to control the leakage.   
He stated that his claimed penis disability included the 
inability to sustain erection following his meatotomy in 
service.  He also testified that he had back complaints in 
service related to his epididymitis, and that he has suffered 
from back problems ever since service.  He further testified, 
in essence, that his genitourinary system service connection 
claims were based on a secondary theory, i.e., that the 
disabilities were caused by the meatotomy.  

On April 2003 VA fee-basis urology examination the veteran 
reported a long urologic history, including voiding 
dysfunction, epididymitis, and Peyronie's disease with 
curvature of the penis.  He complained of urinary stream 
slowing, difficulty starting urinating, the inability to hold 
his urine, awakening at night to urinate several times, and 
urinating frequently during the day.  The examiner noted that 
the Peyronie's disease seemed stable.  The veteran complained 
of problems with continuing epididymal pain and slowing of 
the urinary stream.  

A July 2003 addendum to the April 2003 examination report, by 
the physician who examined the veteran, indicates that the 
veteran had urethral stricture (obstructive uropathy), and 
that his continuing epididymal pain and voiding problems 
(slow stream) were related to his meatotomy in service.  He 
added that the veteran had epididymitis in service, and had 
current penis deformity, namely Peyronie's with penile 
curvature dorsally.  The physician also noted that the 
veteran's left testicle had been removed.  He indicated that 
the neither the veteran's postservice epididymitis nor any 
penile deformity (or left testicle removal) was related to 
his urethral stricture in service or his meatotomy residuals.

A May 2004 VA fee-basis urology examination report shows that 
the veteran was examined by a different physician from the 
one who had examined him in April 2003.  He complained of 
urinating nine times a day (at two hour intervals) and three 
times at night, at two hour intervals.  He added that due to 
incontinence he used a pad as often as two times per day.  He 
did not require an appliance.  The diagnoses were:  
Peyronie's disease, epididymitis, and post ventral meatotomy.  
The physician opined that the veteran's pre-existing problems 
associated with epididymitis and urethritis continued to 
surface during his period of active duty and were evaluated 
and treated with appropriate options at the time.  The 
meatotomy was noted to have worsened his psychological 
problems, and that, contrary to the beliefs of the veteran, 
the meatotomy did not injure him.  The examiner also opined 
that the veteran's current penile deformity, epididymitis, 
and status post orchiectomy were not residuals of his 
meatotomy.  He added that the penile deformity is related to 
the veteran's impotence.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability if it 
is shown that the veteran suffers from such disability and 
that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Also, disability which is proximately due 
to, or the result of, a service connected disability shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 
(a).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Court has held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

Where a defect was not noted when a veteran was examined for 
service enrollment, the veteran is presumed to have been 
sound as to such defect on service entrance unless clear and 
unmistakable evidence demonstrates that it pre-existed 
service, and was not aggravated therein.  38 U.S.C.A. § 1111.  
A pre-existing disability will be presumed to have been 
aggravated in service where such disability increased in 
severity in service.  Aggravation may not be conceded where 
no increase in severity during service is shown.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Generally, an unappealed decision of the RO is final.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  [As was 
previously noted, an amended version of 38 C.F.R. § 3.156(a) 
is effective only for claims to reopen filed on or after 
August 29, 2001, and does not apply herein].  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
appeal as to the rating for meatotomy residuals is, in fact, 
from the initial rating assigned with the grant of service 
connection in July 1992.  

Here, ventral meatotomy residuals are rated (by analogy to 
stricture of the urethra) zero percent (or noncompensable) 
under Code 7518.  See July 2004 SSOC.  In every instance 
where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Stricture of the urethra will be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Code 7518.  Voiding 
dysfunction is further classified as involving urine leakage, 
urinary frequency, or obstructive voiding.  38 C.F.R. § 
4.115a.  For urinary leakage, a 20 percent rating is 
warranted where the condition requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  Id.  The criteria for rating urinary frequency 
specify that a 10 percent rating is warranted where there is 
a daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted where there is a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  Id.  Obstructed voiding with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a noncompensable rating.  Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one of the following warrants a 10 
percent rating: (1) post void residuals greater than 150 cc; 
(2) uroflowmetry; marked diminished peak flow rate less than 
10 cc/sec; (3) Recurrent urinary tract infections secondary 
to obstruction; or, (4) Stricture disease requiring periodic 
dilation every 2 to 3 months.  Id.

The Board notes that Code 7518 has been revised during the 
course of this appeal.  Prior to February 17, 1994, Code 7518 
provided that a noncompensable rating was warranted for 
healed, slight to moderate stricture of the urethra requiring 
only occasional dilations.  A 10 percent rating was to be 
assigned when dilatations were required every 2 to 3 months.  
38 C.F.R. § 4.115a, Code 7518 (1993).  Prior to February 17, 
1994, the residuals of meatotomy must be rated under the 
previous criteria.  From that date the veteran is entitled to 
a rating under the revised criteria, if those favor him.  The 
RO has considered both versions so there is no prejudice to 
the veteran for the Board to proceed likewise.

Finally, the effective date of an award of compensation shall 
be the date of claim or the date entitlement arose, whichever 
is later.  The effective date of an increased rating shall be 
the earliest date as of which it is ascertainable that an 
increase in disability occurred, if a claim for increase is 
filed within a year of such increase.  38 U.S.C.A. § 5110.

Analysis

Penis Disability (deformity and impotence)

The veteran clarified at the August 1995 hearing that the 
penis disabilities for which he seeks service connection 
include deformity (Peyronie's) and impotence.  
There is no evidence that the veteran had penile deformity or 
impotence in service, and the veteran does not argue 
otherwise.  Consequently, direct service connection for such 
disabilities (i.e., on the basis that they first appeared in 
service and have persisted) is not for consideration.

The veteran basis this claim on a theory of secondary service 
connection.  There are three threshold requirements that must 
be satisfied in order to establish secondary service 
connection.  First, there must be competent evidence (a 
medical diagnosis) of current disability. This requirement is 
met.  Both Peyronie's and impotence have been diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of a service connected disability and competent 
evidence of a nexus between the service-connected disability 
and the disability for which secondary service connection is 
claimed.  Service connection has been established for ventral 
meatotomy residuals.  Consequently, what remains to be shown 
is that the veteran's Peyronie's and impotence are indeed 
related  to his service-connected meatotomy residuals.  There 
is no competent (medical) evidence of record that supports 
his theory of such a relationship.  In a July 2003 addendum 
report , a physician opined that the veteran's penile 
deformity, Peyronie's disease, was not related to his 
meatotomy residuals.  On May 2004 VA fee-basis examination 
the examiner opined that the veteran's "penile deformity" 
(noted to be related to his problems with impotence) was not 
related to (a "sequela" of) his meatotomy residuals.  There 
is no competent evidence to the contrary.  As a layperson, 
the veteran is not competent to establish nexus by his own 
observation or opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

Epididymitis

Epididymitis was not noted on service entrance examination.  
Consequently he is entitled to a presumption of soundness as 
to this disease on entry in service.  However, this 
presumption is rebuttable by clear and unmistakable evidence.  
The Board finds that the notation of a clinical history of 
recurring epididymitis since age 13 (which the veteran does 
not dispute) is clear and unmistakable evidence of 
preexistence of recurring epididymitis.  Notably by its very 
nature a "recurring" disease would be expected to have 
quiescent (when the disease is discernable) and active (when 
it is not) stages.  Consequently, the presumption of 
soundness on entry in service is rebutted for such disease.  

The next matter for consideration is whether or not the 
recurring epididymitis was aggravated by service.  If there 
is a chronic increase in the disability during service, the 
veteran is entitled to a presumption of aggravation.  Here, 
there is no competent evidence showing a chronic increase in 
the severity of epididymitis during service.  The veteran was 
treated for his genitourinary problems during service, and 
they resolved.  The genitourinary system was normal on 
service separation examination. Notably also, postservice VA 
examiners who reviewed the record and examined the veteran 
have opined that the veteran was appropriately treated during 
service for his epididymitis, and (in essence) that any 
current epididymitis was unrelated.  Hence, an increase of 
the preexisting disability during service is not shown, and 
aggravation may not be conceded. 

The final theory of entitlement the veteran espouses for this 
benefit sought is that he now has epididymitis that is caused 
or aggravated by his service connected meatotomy residuals.  
In that regard, the only competent evidence (the opinion of a 
VA examiner) is to the effect that they are not related.  
Without competent evidence to the contrary, secondary service 
connection likewise is not warranted.  The veteran, as a 
layperson, is not competent to establish nexus by his own 
observation or opinion.  See Espiritu, supra.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Residuals of Left Testicle Excision 

This claim, likewise, is premised on the theory that the 
disability is secondary to the veteran's service-connected 
meatotomy residuals.  There is no evidence that a disorder 
requiring removal of the veteran's left testicle was 
manifested in service, and the veteran does not argue 
otherwise.  Consequently, direct service connection is not 
for consideration.

As the left testicle is absent, there is evidence of current 
disability.  As residuals of a  meatotomy are service-
connected, the second requirement for secondary service 
connection, a service connected disability, is also 
satisfied.  What remains to be shown is that the veteran's 
left orchiectomy and his service-connected meatotomy 
residuals are indeed related.  There is no competent 
(medical) evidence of record that supports the veteran's 
theory of such a relationship.  On the contrary, in July 2003 
a fee basis examiner opined shows that the veteran's left 
testicle removal was unrelated to his urethral stricture in 
service or to the meatotomy residuals.  A different physician 
opined similarly in May 2004.  As a layperson, the veteran is 
not competent to establish nexus by his own observation or 
opinion.  See Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

New and Material Evidence -- Low Back Disorder

A November 1976 rating decision affirmed a prior denial of 
service connection for a low back disorder essentially based 
on a finding that such disability was not shown.  The RO also 
noted that the veteran reported a preservice back strain at 
the time of his induction examination, that complaints of 
back pain in service were related to a urinary condition, and 
that the veteran injured his lumbar spine in a 1975 
postservice automobile accident.  He was notified of this 
decision and did not appeal it; it is final.  38 U.S.C.A. § 
7105.  However, the claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran has a current back 
disorder which is related to his period of service.  The 
additional evidence received since the October 1976 RO 
decision does not tend to show such a fact.  The additional 
evidence received shows, at best, sporadic back pain 
complaints.  It does not show that the veteran has a chronic 
low back disorder that is related to service.  Hence, while 
the additional evidence is new in the sense that it was not 
previously of record, it does not bear directly on the matter 
at hand, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  The facts 
it establishes were previously shown, and are not in dispute.  
Notably, again, the duty to assist a claimant by obtaining a 
medical opinion does not attach where a claim was previously 
denied unless/until the claim is reopened.  As the additional 
evidence received since October 1976 is not material, the 
petition to reopen the claim must be denied.

Increased Rating -- Residuals of Ventral Meatotomy

At the outset, it is noteworthy both that this is an appeal 
from an initial rating assigned with the grant of service 
connection (and that "staged" ratings are for consideration  
See Fenderson, supra.) and that the criteria for rating 
disability (Code 7518) were revised effective February 17, 
1994 (and that the veteran is entitled to consideration of 
this claim under the revised criteria from that date).

The previous criteria for a compensable rating for this 
disability (found in 38 C.F.R. § 4.15, Code 7418 (1993)) 
required dilatation every 2 or 3 months.  Such disability 
impairment is not shown at any time during the appellate 
period, and a compensable rating under the previous criteria 
is not warranted.  

Under the revised criteria the disability is to be rated as 
voiding dysfunction, in turn rated based on urinary frequency 
(rating based on the need to wear absorbent materials is not 
warranted, as such is not shown).  The record prior to August 
25, 1995does not reflect urinary frequency.  However, on that 
day the veteran testified that he needed to void about four 
or 5 times during the day/and awakening about 4 times per 
night for that purpose.  This testimony as to urinary 
frequency is corroborated by subsequent (April 2003 and May 
2004) VA examinations.  Accordingly, it is reasonably shown 
that this level of impairment has existed throughout the 
appellate period since August 25, 1995.  As such voiding 
frequency warrants a 20 percent rating under the revised Code 
7518 criteria, such "staged" rating is warranted from that 
date.  As more frequent voiding is not shown, a higher rating 
is not warranted.
ORDER

Service connection for disability of the penis, including 
deformity and impotence, is denied.

Service connection for epididymitis is denied.

Service connection for residuals of excision of the left 
testicle is denied.

The appeal to reopen a claim of service connection for a 
lumbar spine disorder is denied.

A 20 percent "staged" rating is granted for residuals of a 
ventral meatotomy from August 25, 1995, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


